Title: From George Washington to Jeremiah Wadsworth, 30 April 1781
From: Washington, George
To: Wadsworth, Jeremiah


                        Dear Sir

                            Head Quarters New Windsor 30 April 1781
                            
                        
                        I have been favored with Your Letters of the 19th and 20th Instant.
                        General Beville having made the tour from Rhode Island to Camp, and back again on different routes; and
                            having taken every precaution, to obtain an accurate knowledge of the Country and Roads, will be able to advise and settle
                            with the Commanding Officer of the french Army, which will be the most convenient route for the march of the Troops taking
                            every circumstance into consideration.
                        On many accounts the march on the Sea Coast would certainly be the most eligible—And indeed I see no
                            considerable obstacle in the way of it, except the ferries. I am Dear Sir With great esteem & regard Your Very
                            Hble Servant
                        
                            Go: Washington
                        
                        
                            P.S. I have to request you will forward the enclosed to Major Tallmadge by the first opportunity—rather
                                by a special messenger as it is of consequence.
                        

                    